Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-16, 26-27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Benson et al. (U.S. 8210283B1), in view of Samuel et al. (U.S. 2015/0226052A1) and Edbury et al. (U.S. 2013/0032401A1).
Regarding claims 11 and 27, Benson et al. disclose a method of modifying sliding instructions for a slide drill segment while drilling the slide drill segment (refer to abstract and col. 28 lines 5-15: slide estimator receives data and samples the data to estimate a deviation vector and progress while sliding), the method comprising: 
receiving, by a surface steerable system (onsite controller 144, see fig. 1), downhole data comprising inclination data from a bottom hole assembly (BHA) during a 
identifying, by the surface steerable system (144) and based on the downhole data, sliding instructions for performing a slide drill segment (slide estimator 1108. Refer to col. 26 lines 16-35 and col. 28 lines 5-15); 
implementing, by the surface steerable system (144), at least a portion of the sliding instructions to perform at least a portion of the slide drill segment (slide estimator 1108 is configured to estimate a deviation vector and drilling is progressed while sliding);  4824-0919-0491 v.1116Attorney Docket No. 38496.436US01 Customer No. 27683
receiving, by the surface steerable system (144) and while executing the sliding instructions during the slide drill segment, additional downhole data comprising inclination data from the BHA (drilling data from sensor 214 is continually sent to the controller. Refer to col. 5 line 57-col. 6 line 5); 
altering, by the surface steerable system and while performing the slide drill segment, the sliding instructions based on the additional downhole data (col. 6 lines 1-5 and col. 28 lines 5-15: controller 144 continuously alter the sliding instructions based on information received from the slide estimator 1108); 
and implementing, by the surface steerable system, the altered sliding instructions to perform at least another portion of the slide drill segment (col. 6 lines 1-5: the controller calculated correction for the drilling process if the drilling process is outside of the margin of error),

determining a projected benefit associated with the instruction difference (Benson et al. disclose the need for reduction of dogleg severity of the wellbore. Col. 17 lines 35-55 disclose that the current path and the predicted path may be compared. If the difference is greater than the tolerated margin of error, adjustment will be made. This adjustment will optimize cost savings. See col. 21 lines 6-12 which disclose the need of selecting parameters at step 806 that will optimize financial cost, time cost, reliability cost, and/or any other factors, such as an engineering cost like dogleg severity, that may be used to narrow the set of solution vectors to the optimal solution vector. Col. 18, lines 61-66, col. 5 lines 3-6 disclose the importance of controlling built rate and severe doglegs. These are projected benefits); wherein the projected benefit is: 
 (iii) reduction in drilling time (refer to col. 5 lines 6-13);
 (iv) reduction of cost (refer to col. 5 lines 6-13, col. 15 lines 61-64), and reduction of dogleg severity  (col. 18, lines 61-66, col. 5 lines 3-6).
However, Benson et al. appear to be silent to displaying projected benefits comprising (i) an amount of reduction to tortuosity of the wellbore; (ii) an amount of reduction to dogleg severity of the wellbore; (iii) an amount of reduction in drilling time. 
Samuel et al., as previously discussed, disclose a drilling assembly (see fig. 2) comprising a display (241, 242) wherein tortuosity and other drilling data is displayed on display (241; refer to paragraphs 0032 and 0076). 

However, the combination of Benson et al. and Samuel et al. is silent to wherein the instruction difference comprises the difference in slide length and determining a projected benefit associated with the difference. 
Edbury et al., as previously discussed, disclose a method of steering a drill bit to form an opening in a subsurface formation (refer to abstract) wherein a dogleg required is calculated between a current survey at bit and a target inclination/azimuth. Using input sliding dogleg severity expectation, a slide length to achieve the required dogleg may be calculated (refer to paragraphs 0275 and 0279). Edbury et al. further disclose a computer system comprising a display device (refer to paragraphs 0074 and 0075).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Benson et al., Samuel et al., and Edbury et al. before him or her, to have modified Benson et al. to have the difference comprises a difference in slide length; determining a projected benefit associated with the difference in slide length; and displaying the projected benefit associated with the difference in slide length on a display, for improving steering efficiency during the drilling operation. 
Regarding claim 12, the combination of Benson et al., Samuel et al., and Edbury et al. teach all the features of this claim as applied to claim 11 above; Benson et al. 
Regarding claim 13, the combination of Benson et al., Samuel et al., and Edbury et al. teach all the features of this claim as applied to claim 11 above; Benson et al. further disclose the downhole data further comprises toolface data and wherein the additional downhole data further comprises toolface data (refer to col. 28 lines 9-14).  
Regarding claim 14, the combination of Benson et al., Samuel et al., and Edbury et al. teach all the features of this claim as applied to claim 11 above; Benson et al. further disclose the downhole data further comprises azimuth data; and wherein the additional downhole data further comprises azimuth data (refer to col. 4 lines 57-63, col. 6 lines 33-36, and col. 28 lines 9-14).  
Regarding claims 15-16, the combination of Benson et al., Samuel et al., and Edbury et al. teach all the features of this claim as applied to claim 11 above; Benson et al. further disclose wherein the sliding instructions comprise a first target slide length and the altered sliding instructions comprise a second target slide length that is greater than the first target slide length, wherein the sliding instructions comprise a first target slide length and the altered sliding instructions comprise a second target slide length that is less than the first target slide length (slide planner 1114 provides continuous 
Regarding claims 26 and 29, Benson et al. disclose an apparatus (see fig. 1B) adapted to drill a borehole comprising: a drilling too comprising at least one measurement while drilling instrument (202, refer to col. 6 lines 44-47); 
a user interface (906, fig. 9; refer to col. 23 lines 57-58); and 
a controller (144, fig. 2A) communicatively connected to the drilling tool and configured to: receive, by the controller, downhole data from the drilling tool during a rotary drilling segment (controller is coupled to database 128 which receives drilling data from the drill string and sensor 214. Refer to col. 5 lines 41-65 and col. 6 lines 22-28); 
identify, by the controller and based on the downhole data, a first build rate and sliding instructions for performing a slide drill segment;  4824-0919-0491 v.1119Attorney Docket No. 38496.436US01 Customer No. 27683
implement, by the controller, at least a portion of the sliding instructions to perform at least a portion of the slide drill segment (slide estimator 1108 use downhole data and sensor data, which is sent to controller. Refer to col. 26 lines 16-35 and col. 28 lines 5-15); 
receive, by the controller, additional downhole data from the drilling tool during the slide drill segment (drilling data from sensor 214 is continually sent to the controller. Refer to col. 5 line 57-col. 6 line 5); 

altering, by the controller and while performing the slide drill segment, the sliding instructions based on the second build rate and the additional downhole data (col. 6 lines 1-5 and col. 28 lines 5-15: controller 144 continuously alter the sliding instructions based on information received from the slide estimator 1108); 
and implement, by the controller, the altered sliding instructions to perform at least another portion of the slide drill segment (col. 6 lines 1-5: the controller calculated correction for the drilling process if the drilling process is outside of the margin of error),
determining an instruction difference between the slide drilling instructions and the altered slide drilling instructions (col. 17 lines 35-55: the current path and the predicted path may be compared. If the difference is greater than the tolerated margin of error, adjustment will be made); 
determining a projected benefit associated with the instruction difference (Benson et al. disclose the need for reduction of dogleg severity of the wellbore. Col. 17 lines 35-55 disclose that the current path and the predicted path may be compared. If the difference is greater than the tolerated margin of error, adjustment will be made. This adjustment will optimize cost savings. See col. 21 lines 6-12 which disclose the need of selecting parameters at step 806 that will optimize financial cost, time cost, reliability cost, and/or any other factors, such as an engineering cost like dogleg severity, that may be used to narrow the set of solution vectors to the optimal solution 
 (iii) reduction in drilling time (refer to col. 5 lines 6-13);
 (iv) reduction of cost (refer to col. 5 lines 6-13, col. 15 lines 61-64), and reduction of dogleg severity (col. 18, lines 61-66, col. 5 lines 3-6).
However, Benson et al. appear to be silent to displaying projected benefits comprising (i) an amount of reduction to tortuosity of the wellbore; (ii) an amount of reduction to dogleg severity of the wellbore; (iii) an amount of reduction in drilling time. 
Samuel et al., as previously discussed, disclose a drilling assembly (see fig. 2) comprising a display (241, 242) wherein tortuosity and other drilling data is displayed on display (241; refer to paragraphs 0032 and 0076). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have displayed the projected benefit on a display wherein the benefit includes an amount of reduction to tortuosity of the wellbore, as taught by Samuel et al., to provide the drilling team with information needed to accurately perform the drilling operation. 
However, the combination of Benson et al. and Samuel et al. is silent to wherein the instruction difference comprises a difference in slide length and determining a projected benefit associated with the difference in slide length and displaying the projected benefit associated with the difference in slide length on a display.
Edbury et al., as previously discussed, disclose a method of steering a drill bit to form an opening in a subsurface formation (refer to abstract) wherein a dogleg required is calculated between a current survey at bit and a target inclination/azimuth. Using 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Benson et al., Samuel et al., and Edbury et al. before him or her, to have modified Benson et al. to have the difference comprises a difference in slide length; determining a projected benefit associated with the difference in slide length; and displaying the projected benefit associated with the difference in slide length on a display, for improving steering efficiency during the drilling operation. 
Allowable Subject Matter
Claims 1-8 are allowed.
Claims 28 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, with respect to claim 1 has been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. Claims 1-8 are allowed.
Applicant's arguments filed on 03/29/2021, with respect to claims 11 and 26 have been fully considered but they are not persuasive. 
Regarding claim 11 and 26, applicant argues that Benson fails to teach the element of determining a projected benefit associated with an instruction difference, regardless of the type of instruction difference. 

Applicant also argues that Samuel fail to teach determining a projected benefit associated with an instruction difference.
Examiner notes that since Benson has been used to teach “determining projected benefits associated with instruction difference” Samuel reference has been used to teach that it is known to display drilling data on a display to provide the drilling team with information needed to accurately perform the drilling operation. 
Applicant also argues that Edbury fail to teach determining a projected benefit associated with an instruction difference.
Similarly, since Benson has been used to teach “determining projected benefits associated with instruction difference” Edbury has been used to teach calculating slide length to achieve a required dogleg, which improves steering efficiency during the drilling operations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298.  The examiner can normally be reached on M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARAS BEMKO can be reached on (571) 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YANICK A AKARAGWE/Examiner, Art Unit 3672